Citation Nr: 1310335	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  06-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left shoulder degenerative arthritis with impingement syndrome, prior to December 1, 2008.

2.  Entitlement to an initial disability rating in excess of 20 percent for the service-connected left shoulder degenerative arthritis with impingement syndrome, since December 1, 2008. 


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1956 to August 1958, from September 1959 to September 1963, and from October 1997 to February 1998. 

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for left shoulder degenerative arthritis with impingement syndrome and assigned an initial 10 percent disability rating, effective April 28, 2004.   The Veteran then perfected a timely appeal regarding the initial disability rating assigned.  The jurisdiction of the appeal was then transferred to the RO in St. Petersburg, Florida.

In a subsequent November 2008 rating decision, the St. Petersburg, Florida, RO granted temporary total disability ratings for the times periods from March 4, 2005, to April 30, 2005, and from August 4, 2008, to November 30, 2008, due to surgical or other treatment necessitating convalescence for the service-connected left shoulder disability.  38 C.F.R. § 4.30 (2012).  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A transcript of the hearing is included in the claims file. 

In September 2010, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Upon remand, in an April 2011 rating decision, the RO increased the Veteran's disability rating for his service-connected left shoulder disability to 20 percent as of December 1, 2008.  The Veteran continued to appeal, requesting even higher ratings.  Id.

The case was then returned to the Board, and in August 2011, the Board denied the claims on the merits.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court granted a Joint Motion to Remand (JMR) agreed upon by the Veteran and the Secretary of VA.  The claim was then remanded back to the Board.  

The Veteran's Virtual VA records were also reviewed and considered in preparing this remand.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, in the July 2012 JMR, the parties found that the Board did not adequately address the evidence of record suggesting that the Veteran had recently undergone a left shoulder total replacement surgery.  See January 2011 VA progress note and February 2011 VA examination.  Specifically, the parties found that the Board needed to address whether a temporary total disability rating for surgical or other convalescence necessitating treatment was warranted for the Veteran's left shoulder total replacement surgery.  38 C.F.R. § 4.30.  The parties found that the Board also needed to address whether the Veteran should be afforded a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051 (2012), if he did recently undergo a total shoulder replacement surgery.  In this regard, the Board notes that the claims file does not include any surgical treatment records for this left shoulder total replacement surgery.  The most recent surgery documented in the claims file is the August 2008 left shoulder rotator cuff repair surgery, for which the Veteran is already in receipt of a temporary total disability rating.  38 C.F.R. § 4.30.  Therefore, upon remand, the Veteran must be contacted to determine the location and date of his recent left shoulder total replacement surgery, and then these treatment records must be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002).  After these records are obtained, the RO should then readjudicate the Veteran's claims, to include consideration under 38 C.F.R. § 4.71a, Diagnostic Code 5051 and consideration of a temporary total disability rating under 38 C.F.R. § 4.30, as suggested in the JMR.

Additionally, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Panama City, Florida (to include the Community-Based Outpatient Clinic (CBOC)), are dated from January 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to ascertain the location and dates of his recent left shoulder total replacement surgery.

After receiving the Veteran's response, and securing any necessary authorization from the Veteran, then obtain the surgical treatment records for the left shoulder total replacement surgery.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Obtain all pertinent VA outpatient treatment records from the Panama City, Florida, VAMC (to include the CBOC) since January 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Then schedule the Veteran for appropriate orthopedic examination to determine the current nature and severity of the left shoulder degenerative arthritis with impingement syndrome.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner should report all relevant findings, to include ranges of motion and other indicia of functional impairment.  The examiner finally is asked to state whether the left shoulder condition results in any associated objective neurological abnormalities. Reasons and bases for all conclusions should be provided.

4.  After the above actions have been completed, readjudicate the Veteran's claims, to include consideration under 38 C.F.R. § 4.71a, Diagnostic Code 5051 and consideration of a temporary total disability rating under 38 C.F.R. § 4.30.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

